UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2016 Commission File Number: Commission File Number: Commission File Number: Commission File Number: 333-141703-02; 333-141703; 333-205455 333-141703-01; 333-167413; 333-167413-02; 333-167413-01; 333-191359; 333-191359-02; 333-191359-01; 333-205455-01 333-205455-02; 033-54804 000-23108 DISCOVER CARD DISCOVER CARD DISCOVER FUNDING DISCOVER BANK EXECUTION NOTE MASTER TRUST I LLC TRUST (Exact name of issuing (Exact name of issuing (Exact name of depositor as (Exact name of sponsor as entity in respect of the notes entity in respect of the specified in charter) specified in charter) as specified in charter) Series 2007-CC Collateral Certificate) Delaware Delaware Delaware Delaware (State or jurisdiction of (State or jurisdiction of (State or jurisdiction of (State or jurisdiction of incorporation or incorporation or incorporation or incorporation or organization organization organization organization of the issuing entity) of the issuing entity) of the depositor) of the sponsor) c/o Wilmington Trust c/o Discover Bank Discover Funding LLC Discover Bank Company 12 Read’s Way 12 Read’s Way 12 Read’s Way Rodney Square North New Castle, Delaware New Castle, Delaware New Castle, Delaware 1100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal (Address of principal (Address of principal (Address of principal executive offices of the executive offices of the executive offices of the executive offices of the issuing entity) issuing entity) depositor) sponsor) 51-0020270 (IRS Employer Identification No. of the sponsor) 47-4047337 (IRS Employer Identification No. of the depositor) (302) 323-7315 (Telephone, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Prior to January 1, 2016, Discover Bank transferred Discover card receivables existing in designated accounts directly to Discover Card Master Trust I (the “Trust”). On and after such date, Discover Bank began and will continue to instead transfer such receivables to Discover Funding LLC pursuant to the Receivables Sale and Contribution Agreement, dated December 22, 2015, between Discover Bank and Discover Funding LLC. Discover Funding LLC has and will continue to transfer the receivables it receives from Discover Bank to the Trust pursuant to the Third Amended and Restated Pooling and Servicing Agreement dated as of December 22, 2015, as amended (the “Pooling and Servicing Agreement”), between Discover Bank, Discover Funding LLC and U.S. Bank National Association, as Trustee. Capitalized terms used in this Item 8.01 and not defined herein shall have the meanings given to them in the Pooling and Servicing Agreement, which is on file with the SEC. As of July 1, 2016 (the “Addition Date”), Discover Funding LLC, as the holder of the Transferor Certificate, designated certain Discover Card accounts (the “Additional Accounts”) originated by Discover Bank to be added to the Trust as accounts pursuant to Section 2.10(b) of the Pooling and Servicing Agreement. The Additional Accounts were selected in a random manner intended to produce a representative sample of all Discover Card accounts not segregated from the Discover Card portfolio as of the Addition Date. The Additional Accounts had an aggregate total receivables balance of $3,558,000,809.04 as of the opening of business on the Addition Date. As of June 30, 2016, the Receivables in the Accounts designated for the Trust, including the Additional Accounts as if such Additional Accounts were added to the Trust on June 30, 2016, totaled $30,893,097,579.37 and the total number of Accounts was 16,112,936. Also, as of June 30, 2016, the average account balance was $3,062 (using 10,090,138 active accounts designated for the Trust for which cardmembers had a balance, a monetary transaction, or authorization within the past month), and the average credit limit was $10,897. A. Current Composition and Distribution of the Accounts In this Section A., we have set forth additional information below about the Accounts (including the Additional Accounts as if such Additional Accounts were added to the Trust on June 30, 2016) that are designated for the Trust. Geographic Distribution . As of June 30, 2016, the following nine states had the largest Receivables balances and comprised over 50% of the Receivables: Percentage of State Total Receivables Texas 8.4 % California 8.1 % New York 6.5 % Illinois 5.9 % Florida 5.8 % Pennsylvania 5.3 % Ohio 4.6 % New Jersey 3.7 % Michigan 3.0 % Other States 48.7 % Total 100.0 % Since the largest amounts of outstanding Receivables were with cardmembers whose billing addresses were in Texas, California, New York, Illinois, Florida, Pennsylvania, Ohio, New Jersey and Michigan, adverse changes in the business or economic conditions in these states could have an adverse effect on the performance of the Receivables. Credit Limit Information . As of June 30, 2016, the Accounts had the following credit limits: Receivables Percentage Percentage Outstanding of Total Number of of Total Credit Limit ($
